ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that A. DAVID DASHOFF, formerly of VOORHEES, who was admitted to the bar of this State in 1976, and who thereafter was suspended from the practice of law for a period of three months, and who remains suspended at this time, be disbarred for multiple acts of misconduct committed in twelve separate matters, including violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communi*394cate), RPC 1.5(b) (failure to safekeep client property), RPC 1.7(a) and (c). (conflict of interest), RPC 1.8(a) (prohibited business transaction with client), RPC 1.15(a) (knowing misappropriation of client funds), RPC 1.15(c) (failure to safeguard client funds) and RPC 1.16(d) (failure to return property to client), RPC 8.1(b) (failure to cooperate with ethics authorities), RPC 8.4(b) (criminal act), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d) (conduct prejudicial to administration of justice);
And respondent having failed to appear on the return date of the Order to Show Cause, why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that A. DAVID DASHOFF be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that A. DAVID DASHOFF be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by A. DAVID DASHOFF pursuant to Rule 1:21-6 shall be restrained from disbursement except upon application to this Court, for good causé shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.